                        Case 18-21499-SMG                Doc 57       Filed 01/22/19         Page 1 of 2




         ORDERED in the Southern District of Florida on January 22, 2019.




                                                                           Raymond B. Ray, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________


                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
      In re:
      CARLOS JUSTO and                                                                Case No: 18-21499 RBR
      IVETTE JUSTO,                                                                   Chapter 13
             Debtors.
                                                     /

               ORDER GRANTING MOTION TO VALUE AND DETERMINE SECURED
                          STATUS OF LIEN ON REAL PROPERTY

             THIS CASE came to be heard on this               17th day of January, 2019 at 1:00 p.m. on the Debtors
      Motion to Value and Determine Secured Status of Lien on Real Property Held by Venezia Homeowner’s
      Association, Inc. (DE 26 ; the “Motion”). Based upon the Debtors assertions made in support of the
      Motion, without objection, having considered the record in this case, and being duly advised in the
      premises, the Court FINDS as follows:
             A.       The value of Debtors real property (the “Real Property”) located at 5058 SW 170 Ave.,
                      Miramar, FL 33027 , and more particularly described as:
             Lot 11, Block 6 of Riviera Isles 1, according to the Plat thereof, recorded in Plat Book 167, Page 28, Public Records
             of Broward County, Florida and all amendments thereto.

                      is $ 566,490.00 at the time of the filing of this case.
             B.       The total of all claims secured by liens on the Real Property senior to the lien of Venezia
                      Homeowners Association, Inc. (the “Creditor”) is $ 850.000.00.


      LF-92 (rev. 01/08/10)                                Page 1 of 2
                     Case 18-21499-SMG                Doc 57         Filed 01/22/19        Page 2 of 2


         C.       The equity remaining in the Real Property after payment of all claims secured by liens
                  senior to the lien of Lender is $           0.00      and Lender has a secured interest in the Real
                  Property in such amount.
         Consequently, it is ORDERED as follows:
         1.       The Motion is GRANTED.
         2.       Lender has an allowed secured claim in the amount of $ 0.00                        .
         3.       Because Creditor’s secured interest in the Real Property is $0, Creditor’s lien recorded on
                    August 21, 2015          at Instrument # 113184788 Pages               1     in the official records of
                  Broward County, Florida shall be deemed void and shall be extinguished automatically,
                  without further order of the Court, upon entry of the debtor’s discharge in this chapter 13
                  case. If this case is converted to a case under any other chapter or if the chapter 13 case is
                  dismissed, Creditor’s lien will no longer be considered void and shall be restored as a lien
                  on the Real Property.
         4.       (Select only one):
                            Lender has not filed a proof of claim in this case. The trustee shall not disburse
                            any payments to Lender unless a proof of claim is timely filed. In the event a
                            proof of claim is timely filed, it shall be classified as a secured claim in the amount
                            stated in paragraph 2, above, and as a general unsecured claim for any amount in
                            excess of such secured claim, regardless of the original classification in the proof
                            of claim as filed.
or
                    x       Lender filed a proof of claim # 19 in this case. It shall be classified as a secured
                            claim in the amount provided in paragraph 2, above, and as a general unsecured
                            claim in the amount of $ 1,753.49 , regardless of the original classification in the
                            proof of claim as filed.
         5.       The Real Property may not be sold or refinanced without proper notice and further order of
                  the Court.
         6.       Notwithstanding the foregoing, this Order is not recordable or enforceable until the debtor
                  receives a discharge in this chapter 13 case.
                                                                  ###
Submitted by:
Samir Masri, Esquire, Law Offices of Samir Masri, 901 Ponce de Leon Blvd., 101, Coral Gables, FL 33134
* Samir Masri, Esquire is directed to forward a copy of this Order to all interested parties.

LF-92 (rev. 01/08/10)                                   Page 2 of 2
